Name: Commission Implementing Directive (EU) 2018/1028 of 19 July 2018 correcting Implementing Directive (EU) 2016/2109 amending Council Directive 66/401/EEC as regards the inclusion of new species and the botanical name of the species Lolium x boucheanum Kunth (Text with EEA relevance.)
 Type: Directive_IMPL
 Subject Matter: marketing;  means of agricultural production;  agricultural activity;  natural and applied sciences;  plant product;  technology and technical regulations
 Date Published: 2018-07-20

 20.7.2018 EN Official Journal of the European Union L 184/7 COMMISSION IMPLEMENTING DIRECTIVE (EU) 2018/1028 of 19 July 2018 correcting Implementing Directive (EU) 2016/2109 amending Council Directive 66/401/EEC as regards the inclusion of new species and the botanical name of the species Lolium x boucheanum Kunth (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Article 21a thereof, Whereas: (1) Due to a clerical error in Commission Implementing Directive (EU) 2016/2109 (2) which amended Directive 66/401/EEC, the footnote reference (1) in Annex III to Directive 66/401/EEC was erroneously deleted from the entry Poaceae (Gramineae). As a result, it is no longer possible for Member States to authorise the maximum lot weight to be increased to 25 tonnes where the supplier has been authorised for this purpose by the competent authority. (2) The relevant Annex to Implementing Directive (EU) 2016/2109 should therefore be corrected accordingly. (3) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DIRECTIVE: Article 1 Amendment to Implementing Directive (EU) 2016/2109 The Annex to Implementing Directive (EU) 2016/2109 is amended in accordance with the Annex to this Directive. Article 2 Transposition 1. Member States shall adopt and publish, by 31 December 2018 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 1 January 2019. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall immediately communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 Entry into force This Directive shall enter into force on the day following that of its publication in the Official Journal of the European Union. Article 4 Addressees This Directive is addressed to the Member States. Done at Brussels, 19 July 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ 125, 11.7.1966, p. 2298/66. (2) Commission Implementing Directive (EU) 2016/2109 of 1 December 2016 amending Council Directive 66/401/EEC as regards the inclusion of new species and the botanical name of the species Lolium x boucheanum Kunth (OJ L 327, 2.12.2016, p. 59). ANNEX In point 2 of the Annex to Commission Implementing Directive (EU) 2016/2109, amending Annex III to Council Directive 66/401/EEC, in the first column of the table, the entry for Poaceae (Gramineae) is replaced by the following entry with accompanying footnote: Poaceae (Gramineae) (1)